...
~             Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 1 of 25




                               IN THE GNITED ST ATES DISTRICT CO CRT

                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       KENNY FUENTES,                                  CIVIL ACTION
       501 Sioux Street
       Bethlehem, PA 18015

               Plaintiff,

       v.
       APi2M,
       600 Rue Alain Colas
       Z.I. Portuaire - 29200 Brest, France

                Defendant,



                        CIVIL ACTIO:S COMPLAINT - PRODCCT LIABILITY

      1.      Plaintiff, Kenny Fuentes, (hereinafter "Mr. Fuentes") is a lawful resident m the

      Commonwealth of Pennsylvania, County of Northampton, residing at 501 Sioux Street,

      Bethlehem, PA 18015.

      2.      Defendant, APi2M (hereinafter "APi2M"), is a business organization which at all relevant

      times, regularly conducted business in the Commonwealth of Pennsylvania, and engaged in the

      design, engineering, construction, assembly, manufacturing, supply, distribution, training, and

      service of, crepe-cooking machinery distributed to and installed in the Commonwealth of

      Pennsylvania, within the Eastern District of Pennsylvania.

      3.      AP~2M is a foreign business organization located in Brest, France, and has sufficient

      minimum ¢ontacts with Pennsylvania through its manufacture, sale, distribution, installation,

      shipment and training of crepe-cooking machinery including the Subject Machine, within the

      Eastern District of Pennsylvania.




      22003340v 1
.•.           Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 2 of 25




      4.      l\1r. Fuentes, was employed by Norac LISA d/b/a Bakerly, located at 4300 Braden

      Boulevard East, Easton, Pennsylvania, in the Eastern District of Pennsylvania. (hereinafter the

      "Employer").

      5.      APl2M's crepe-cooking machine, serial number SR003-TSTA8234, (hereinafter the

      "Subject Machine") reached APi2M's intended consumer, the Employer, without substantial

      change in the condition, in which it was manufactured, constructed, assembled, designed, and

      installed.

      6.      Upon information and belief, APi2M employees physically visited Easton, Pennsylvania,

      and installed the Subject Machine and trained Mr. Fuentes and other employees of the Employer

      to operate, maintain and clean the Subject Machine.

      7.      At all relevant times, APi2l\1, acted with, through and by their agents, servants, workers

      and employees, who at all times relevant hereto acted within the scope of their agency, servantship

      and employment both in the Commonwealth of Pennsylvania and abroad.

      8.      The United States District Court for the Eastern District of Pennsylvania has jurisdiction

      over this matter by virtue of the Diversity of Citizenship provision of28 U.S.C. § 1332, and the

      amount in aontroversy is in excess of $75,000.00.

      9.      At all relevant times hereto, Mr. Fuentes was acting in the course and scope of his

      employment with the Employer having been trained to operate, maintain and clean the Subject

      Machine by APi2M.

      10.      As ::vir. Fuentes was cleaning the Subject l\1achine, suddenly, unexpectedly, and without

      warning, his right hand became caught between two rotating drums, causing serious and permanent

      injuries as more fully set forth hereinafter.




                                                      -2-
      22003340v 1
         Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 3 of 25




11.      Mr. Fuentes was unaware of design defects in the product, making it it unsafe for its

intended use, and Mr. Fuentes was not in a position to recognize or control the unreasonably

dangerous defects in the product.

                          COUNT I - STRICT PRODUCT LIABILITY

12.      Plaintiff hereby fully incorporates the foregoing paragraphs here as if set forth at length.

13.      Defendant APi2M was a seller, designer, manufacturer, engineer, marketer, assembler

installer, and training provider for the Subject Machine, which was in a defective and unreasonably

dangerous condition that caused serious and permanent physical harm to a foreseeable intended

user, Mr. Fuentes.

14.      The Subject Machine reached its intended ultimate user without substantial change in the

condition in which defendant APi2M designed, manufactured, assembled, sold, distributed, and

installed the Subject !Vtachine.

15.      Specifically, the Subject Machine was defective because the dangers of the Subject

Machine were unknowable and unacceptable to the average or ordinary consumer, including Mr.

Fuentes.

16.      !Vtoreover, the Subject Machine was defective because a reasonable person would conclude

that the probability and seriousness of harm caused by the product outweigh the burden or costs

of taking precautions, which, had they been taken, would have prevented harm to users of the

machine, including Mr. Fuentes.

17.      APi2M, by and through its agents, servants, workmen, contractors and/or employees acting

within the 1course and scope of their employment, breached their duties to Mr. Fuentes and

manufactured, designed, sold, supplied, assembled, and installed a defective product by:




                                                  -3-
22003340v. l
....           Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 4 of 25
•




               a.    Manufacturing, designing, selling, supplying, advertising, marketing, installing,

                     and/or distributing the Subject Machine in a defective condition;

               b.    Manufacturing, designing, selling, supplying, advertising, marketing, installing,

                     and/or distributing the Subject Machine which was unreasonably dangerous to the

                     intended end-users, including Mr. Fuentes;

               c.    Manufacturing, designing, selling, supplying, advertising, marketing, installing

                     and/or distributing the Subject Machine was not reasonably fit, suitable or safe for

                     its intended and represented purposes;

               d.    Manufacturing, designing, selling, supplying, advertising, marketing, installing

                     and/or distributing the Subject Machine which lacked inexpensive and necessary

                     safety features to protect intended end-users, including Mr. Fuentes;

               e.    Manufacturing, designing, selling, supplying, advertising, marketing, installing

                     and/or distributing the Subject Machine which lacked necessary, proper and/or

                     adequate warnings;

               f.    Manufacturing, designing, selling, supplying advertising, marketing, installing

                     and/or distributing the Subject Machine without simple and cost-effective safety

                     devices;

               g.    Manufacturing, designing, selling, supplying advertising, marketing and/or

                     distributing the Subject Machine which when used properly would cause serious

                     injury to end-users, including Mr. Fuentes;

               h.    Manufacturing, designing, selling, supplying, advertising, marketing, installing,

                     and/or distributing the Subject Machine which allowed direct access to hazardous

                     pinch, crush and other hazardous points formed within the point of operation;



                                                     -4-
       22003340v.l
        Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 5 of 25




        i.     Manufacturing, designing, selling, supplying, advertising, marketing, installing

               and/or distributing the Subject Machine which had excessive openings which

               unnecessarily exposed intended end-usurers to points of operation hazards;

        J.     '.\tlanufacturing, designing, selling, supplying, advertising, marketing, installing,

               and/or distributing the Subject Machine which failed to incorporate adequate

               guards or safeguards to effectively protect intended end-users, such as Mr. Fuentes,

               from accessible pinch, crush, and other hazardous points;

        k.     Manufacturing, designing, selling, supplying, advertising, marketing, installing

               and/or distributing the Subject Machine which failed to incorporate adequate point

               of operation guards or safety devices to prevent workers from reaching hazardous

               rotating machine components;

        I.     Manufacturing, designing, selling, supplying, advertising, marketing, installing

               and/or distributing the Subject Machine which Jacked adequate warnings, and

               accessible point of operating hazards;

        m.     Manufacturing, designing, selling, supplying, advertising, marketing, installing

               and/or distributing the Subject Machine which Jacked adequate and accessible

               emergency stop devices;

        n.     Defendant's actions were a violation of the applicable sections of the Restatement

               (second) of Torts, viz., §402 (a) and §323.

18.     APi2M also had a duty to warn foreseeable end-users, such as Mr. Fuentes, about the

dangerous and defective conditions of the Subject Machine sold, inspected, assembled, installed,

distributed, designed, and/or supplied to '.\tlr. Fuentes' employer, namely that the Subject Machine

lacked adequate safety features and was designed in an unsafe way.



                                                -5-
22003340v 1
         Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 6 of 25




19.     APi2M violated its duty by failing to warn Mr. Fuentes of the unsafe condition of the

Subject Machine.

20.     The Subject Machine's defective design and condition as well as defendant APi2M's

failure to warn, were the proximate cause of the life-altering injuries and damages that Mr. Fuentes

sustained.

21.     Specifically, Mr. Fuentes suffered severe bums to his right hand, requiring amputation of

multiple fingers, and other injuries, including nerve damage, all or some of which Mr. Fuentes

advised are or may be permanent.

WHEREFORE, Plaintiff demands of the defendant APi2M, a sum in excess of Seventy-Five

Thousand ($75,000.00) dollars.

                                  COUNT II - NEGLIGENCE

22.     Plaintiff hereby fully incorporates the foregoing paragraphs here as if set forth at length.

23.     Prim to March 28, 2018, Defendant APi2M knew or should have known the Subject

Machine was unsafe, defective, and unreasonably dangerous to Mr. Fuentes because the Subject

Machine lacked required and adequate safety features, including, but not limited to, adequate

guarding surrounding rotating parts, interlocks, accessible emergency stop components, foreign

object and light sensors, and a counter-rotation feature.

24.     Defendant APi2M negligently and carelessly designed, manufactured, sold, distributed,

assembled, installed, and trained its users to operate the defective Subject Machine in Easton, PA,

and Mr.Fuentes' injuries and damages were caused by such misconduct in the following respects:

        a.     Allowing direct access to hazardous pinch and crush points formed within the point

               of operation;




                                                 -6-
22003340v I
'   ...•             Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 7 of 25




                    b.    Failing to provide adequate guarding to prevent direct access to the hazardous pinch

                          and crush points formed within the point of operation of the Subject Machine;

                    c.    Creating excessive openings that unnecessarily expose workers to points of

                          operation hazards;

                    d.    Failing to incorporate adequate guards or safeguards to effectively protect workers

                          from accessible pinch and crunch points while cleaning the Subject Machine;

                    e.    Failing to incorporate adequate point of operation guards or safety devices that

                          prevent workers from reaching hazardous rotating machine components;

                    f.    Failing to provide adequate warnings about accessible point of operation hazards;

                    g.    Failing to properly train end-users how to safely clean and operate the Subject

                          Machine;

                    h.    Failing to advise end-users about the potential for serious injuries due to accessible,

                          unguarded pinch and crush points;

                    i.    Failing to properly advise end-users how to safely access the point of operation for

                          proper cleaning of the Subject Machine;

                    j.    Failing to provide interlocks or appropriately functioning sensor guarding to

                          prevent the Subject Machine's rotating drums from rotating when a worker's hands

                          are near the pinch points while cleaning the Subject Machine;

                    k.    Failing to recognize foreseeable hazards associated with the absence of guards,

                          interlocks, emergency stops, foreign object sensors on the Subject Machine;

                    I.    Failing to fit-out the Subject Machine with adequate guards, interlocks, emergency

                          stops and foreign object sensors, and counter-rotational ability;

                    m.    Failing to perform adequate safety inspections of the Subject Machine;



                                                           -7-
           22003340v. l
         Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 8 of 25




        n.    Failing to develop, publish, and enforce procedures for the safe operation and

              cleaning of the Subject '.'viachine;

        o.    Failing to provide appropriate and adequate warnings, instructions, and labels

              warning of the dangers associated with ·operation and cleaning of the Subject

              Machine;

        p.    Failing to ensure that any warnings or labels on the Subject Machine were clearly

              displayed and visible at all times;

        q.    Failing to ensure that the Subject Machine was equipped with an accessible

              emergency shutoff system;

        r.    Failing to ensure that the Subject Machine was equipped with an emergency shutoff

              in a necessary and accessible location relative to the individual operating and

              cleaning/servicing the Subject '.'viachine;

        s.    Failing to design and equip the Subject Machine with reliable and defect free

              foreign object sensors to detect the presence of a foreign object in a moving part

              and shut the Subject Machine down;

        t.    Failing to equip the Subject Machine with the ability to counter-rotate the Subject

              Machine's crepe-cooking drums in order to free a foreseeably lodged foreign object

              or body part within the machine.

        u.    Failing to ensure that proper procedures were used when the Subject Machine was

              cleaned;

        v.    Failing to install and/or ensure that integral, non-removable guards were on the

              Subject Machine;




                                                 -8-
22003340v I
          Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 9 of 25




         w.       Defendant's actions were a violation of the applicable sections of the Restatement

                  §323; Negligence as a matter of law.

25.      All of the above which, a reasonable person would have known or in the exercise of

reasonable care should have known caused an unreasonable risk of harm to the public and more

particularly to Mr. Fuentes.

26.      Prior to March 28, 2018, APi2M knew or should have known that the failure to correct the

dangerous and hazardous conditions within the Subject Machine Mr. Fuentes was cleaning would

cause injuries.

27.      Prior to :vtarch 28, 2018, APi2:vt failed to correct the dangerous and hazardous conditions

of the Subject Machine that would have prevented Mr. Fuentes' injuries.

28.      Prior to March 28, 2018, APi2M negligently and/or carelessly exposed Mr. Fuentes to

unreasonable hazards and unseen dangerous conditions, which caused him to suffer serious,

permanent, and life-altering injuries as described herein.

29.      Solely because of APi2M's acts and omissions, Mr. Fuentes suffered severe, disfiguring

and permanent injuries to his body and extremities, including his bones, muscles, ligaments,

tendons, nerves, nerve endings, soft tissue, etc.

30.      Spedfically, Mr. Fuentes suffered severe burns to his right hand, requiring amputation of

multiple fingers, and other injuries, including nerve damage, all or some of which Mr. Fuentes

advised are or may be permanent.

31.      Because of APi2M's acts and omissions, Mr. Fuentes has incurred continuing pain and

suffering, b<)th physical and psychological, as well as related disabilities, and will continue to

suffer perma:nently or for an indefinite time into the future.




                                                    -9-
22003340v. I
'"   '
         . ,.           Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 10 of 25




                32.     Because of APi2M's acts and omissions, Mr. Fuentes suffered loss of his usual and daily

                habits, enjoyments, avocations and occupations, and will continue to so suffer permanently or for

                an indefinite time into the future.

                33.     Because of the APi2l\1's acts and omissions, Mr. Fuentes suffered severe loss of earnings

                and a diminution in earning capacity, and will continue to so suffer permanently or for an indefinite

                time into the future.

                34.     In an effort to cure himself of the injuries inflicted upon him by APi2M's acts and

                omissions, Mr. Fuentes, was obliged to spend various sums of money on medication, apparatus,

                and medical treatment, and will continue to be so obliged permanently or for an indefinite time

                into the future.

                WHEREFORE, Plaintiff demands of the defendant, a sum in excess of$75,000.00.




                                                                                        Robert l\1. Capl , Esquire
                                                                                           Brett N. Tishler, Esquire
                                                                                          Brian T. Gelnett, Esquire
                                                                                    1650 Market Street, Suite 1800
                                                                                           Philadelphia, PA 19103
                                                                                       T: 215-864-7012/687917483
                                                                                   caplanr@whiteandwilliams.com
                                                                                  tishlerb@whiteandwilliams.com
                                                                                  gelnettb@whiteandwilliams.com

                                                                                    KNAFO LAW OFFICES, LLC


                                                                                BY:      Isl Kristin M. Harvey
                                                                                        Kristin M. Harvey, Esquire
                                                                                               2740 Nazareth Road
                                                                                                  Easton, PA 18045
                                                                                                   T: 610-253-5555
                                                                                               kharvey@knafo.com
                                                                             Attorneys.for Plaintiff, Kenny Fuentes


                                                                -10-
                22003340v I
             Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 11 of 25



                                                                                                                          The Spanish Group LLC
                                                                                                                           l Park Plaza, Suite 600
                                                                                                                                 Irvine, CA 92614
                                                                                                                          United States of America
                                                                                                                 https://www.thespanishgroup.org
                                                                   Certified Translation

Foumi le 7 aofit, 2019



             Le soussigne, Valentina Castro ( t\.) 0 ~.p t~), par les presentes atteste que ce
document a ete traduit de l'espagnol vers le fran9ais ou de l'anglais vers l'espagnol et il en est une
traduction correcte et precise. Par ailleurs, je certifie que je suis competent dans la traduction en
espagnol et en fran9ais, et que je suis en mesure de produire et de cerlifler la validite de cette
                                    <I   I                                                                                          "'J   '"


traduction.                              '

                               v
             Le     soussi~e,                Salvador G. Ordorica, ep. qua lite                      ~;Agent         de   Cpnttole de Qualite de The
Spanish Group LtC,. 1a~teste que la personne; ,eiont J~                                              *om a ete m~ntionne est un traducteur
competent ou traductrice ~ompetente de l'espagnol vers le fran~ais et du fran9ais vers l'espagnol.
                                                   ~~ ~       \,                               '"    ~   '      " ,,. 4
Par consequent, comme representaot autorise de The·.Spanish-Group, je verifie d'avoir corrige
                                                          .                                .        "'·~-·"
ces documents et je certifie que· le document suivan( est une traduction precise et fidele de
!'original.


Respectueusement,




Salvador G, Ordorica
The Spanish Group LLC
(AT A #267262)



The Spanish Gro<1p L'f.,C co'!firme /es reference$ er 1 ou la competence de ses traducteurs et de ce certificar. a1ns1 que toure page 1omte sert ci afjirmer que le document
ou /es documents enutneres cz-dessus ont ete lraduf/s le plus jidelement posstb/e en fonctzon de leurs ongtnaux The Spanish Group LLC n 'atleste pas que Jes
documents ongtnaux ~ant corrects. /egttimes ou qu'1ls n'ont pas ete falsifies En acceptant /es termes et condttwns necessa1res pour contracter /es services de The
Spantsh Group LLC E!'t I ou en saumettant ce certtflcat. le client abandonne. renonce. s'abstient et decline le drott de presenteil' toute re<:Jamaflon ou proces contre The
Spanish Group LLC )';'n consequence. The Spanish Group LLC ne peut pas erre lenu responsable de toute perle OU dommage subl par le client OU 1ou1e au/re par/le.
que ce sott pendant, dpres ou ci la sutle de l'utzlisa1ton des services de The Spanish Group LLC
      Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 12 of 25




                                  ACKNOWLEDGMENT


 A notary public or other officer completing this
 certificate verifies only the Identity of the individual
 who signed the document to which this certificate Is
 attached, and not the truthfulness, accuracy, or
 valldltv of that document.
State of California
County of        ORANGE


On,      August 7th 2019             before me.MODESTO GONZALEZ BEJARANO NOTARY PUBUC.
                                                  (Insert name and title of the officer)

personally appeared                SALvADOR G. ORDORICA
who proved to me on the basis of satisfactory evidence to b& the person whose name is subscribed
to the within Instrument and acknowledged to me that he executed the same In his authorized
capacity, and that by his signature on the Instrument the person, or the entity upon behalf of which
the person acted, executed the Instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.
                                                            tt•t••t•••·····•,
                                                       ,~


                                                            8
                                                                       MODESTO GONZALEZ BeJARANO ~
                                                       ~
WITNESS my hand and official seal.                     !j
                                                       ~    ·
                                                                ....     COMM.# 2218083
                                                                       NOTARY PUBLIC CALIFORNIA
                                                                           ORANGE COUNTY
                                                                                                  i
                                                                                                  l\J

                                                       '~ 4 ; 4 ." ~Y r:~exr;.s gct.=t
Signature,-----'~~...,,.."-------                      (Notary Public Seal)
     Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 13 of 25



                       LACOUR DE DISTRICT DES ETATS-UNIS
              POVR LE DISTRICT ORIENTAL DE LA PENNSYLVANIE


 KENNY FUENTES,                                      ACTION CIVILE
 50 I Sioux Street
                                                     NO.
 Bethlehem, PA I 80 I 5

                  Demandeur,
 Contre

 APi2M,
 600 Rue Alain Colas
 Z.I. Portuaire - 29200 Brest, France

                  Defenderesse,



PLAINTE A VEC CONSTITUTION DE PARTIE CIVILE - RESPONSABILITE DU
                                         PRODUIT
1. Le demandeur, Kenny Fuentes (ci-apres denomme «·M. Fuentes») est un resident legitime
du Colllil).onwealth de Pennsylvanie, comte de Northampton, residant au 501 Sioux Street,
Bethlehem, Pennsylvanie 18015.
2. La De£enderesse, APi2M (ci-apres "APi2M"), est une organisation professionnelle qui,       a
toutes les epoques pertinentes, a regulierement mene des activites dans le Commonwealth
de Pennsylvanie et a la conception, l'ingemerie, la construction, !'assemblage, la fabrication,
la foumitUre, la distribution, la formation et l'entretien des machines de cuisson de crepes
distribuees et installees dans le Commonwealth de la Pennsylvanie, dans le district oriental
de la Pen.nsylvanie.
                                                              a
3. APi2M est une organisation commerciale etrangere basee Brest, en France, et entretient
des contacts minimaux avec la Pennsylvanie dans le cadre de sa fabrication, de sa vente, de
sa distribution, de son installation, de son expedition et de sa formation de machines de
cuisson de crepes, y compris la machine en question, dans le district oriental de
Pennsylvanie.




22003340v I
     Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 14 of 25



4. M. Fuentes etait employe par Norac USA d/bla Ba}<erly, situe au 4300 Braden Boulevard
East,   a Easton,   en Pennsylvanie, dans le district oriental de la Pennsylvanie. (Ci-apres «
I'employeur »).
5. La machine       a cuire les crepes d'APi2M, numero de serie SR003-TSTA8234 (ci-apres
denommee Ia « machine en question »), est parvenue au consommateur vise, l'employeur,
sans modification substantielle de l'etat dans lequel elle a ete fabriquee, construite,
assemblee, corn;:ue et installee.
6. Sur la base d'informations et d'opinions, les employes d'APi2M se sont rendus
physiquement aEaston, en Pennsylvanie, pour installer Ia machine en question et former M.
Fuentes et d'autres employes de l'employeur a l'exploitation, Ia maintenance et le nettoyage
de la machine-objet.
7. AP12M, agissait avec et par Ieurs agents, preposes, travailleurs et employes, qui       a toute
fois pertinente ici a agi dans Ia portee de Ieur agence, servitude et emploi   a Ia fois   dans le
Commonwealth de Pennsylvanie et a l'etranger.
8. La Cour de district des Etats-Unis pour le district oriental de la Pennsylvanie est
competente en la matiere en vertu de Ia disposition relative   ala diversite de la citoyennete
de 28 USC§ 1332, et le montant en litige depassant 75 000,00 $.
9. Pendant toute la periode pertinente des presentes, M. Fuentes agissait dans le cadre de son
emploi aupres de I'employeur, apres avoir ete forme         a l'utilisation, a l'entretien   et au
nettoyage de la machine en question en: APi2M.
10. Alors que M. Fuentes nettoyait la machine en question, soudainement, de maniere
inattendue et sans avertissement, sa main droite a ete coincee entre deux tambours toumants,
provoquapt des blessures serieuses et permanentes comme decrit plus en detail ci-apres.




22003340v.J,                                    2
     Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 15 of 25



11. M. Fuentes n'etait pas au courant de defauts de conception du produit, le rendant par
consequent dangereux pour l'usage auqucl il etaJt destine, et M. Fuentes n'etait pas en mesure
de reconnai'tre ou de controler les defauts excessivement dangereux du produit.
  ACCUSATION CRIMINELLE I - RESPONSABILITE STRICTE DU PRODUIT
12. Par la presente, le demandeur incorpore pleinement les paragraphes precedents comme
s'il etait expose alongueur.
13. La d6fenderesse, APi2M, etait un vendeur, un concepteur, un fabricant, un ingenieur, un
agent de commercialisation, un installateur assembleur, et entrainement foumisseur pour la
machine en question, qui erait deraisonnablement dans une condition defectueuse et
dangereuse qui a cause un prejudice physique grave et permanent a l 'utilisateur final prevu,
M. Fuentes.
14. La machine en question a atteint l'utilisateur final prevu sans modification substantielle
de la situation dans laquelle la Defenderesse APi2M avait conc;:u, fabrique, assemble, vendu,
distribue et installe la machine en question.
15. En particulier, la machine en question etait defectueusc car il n' etait pas possible de
prevoir des dangers, pour le consommateur mo yen ou ordinaire, y compris M. Fuentes, que
la machine en question etait dans un etat inconnaissable et inacceptable.
16. En outre, la machine en question etait defectueuse car une personne raisonnable
conclurait que la probabilite et la gravite des dommages causes par le produit l'emportent sur
la charge ou les cofits lies   a la prise de precautions qui, si elles avaient ete prises, auraient
evite un dommage pour les utilisateurs de la machine, y compris M. Fuentes.
17. APi2M, par et atravers ses agents, ses serviteurs, ses ouvriers, ses travailleurs et/ou ses
employes. agissant dans le cadre de leur emploi, ont manque        a leurs obligations envers M.
Fuentes et ont fabrique, conc;:u, vendu, foumi, assemble et installe un produit defectueux       a
raison de:




22003340v I                                       3
     Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 16 of 25



               a. La fabrication, la conception, la vente, la fourniture, la publicite, la
                    commercialisation, I'installation et/ou la distribution de la machine en
                    question dans un etat defectueu:x ;
               b. La fabrication, la conception, la vente, la fourn1ture, la publicite, la
                    commercialisation, l'installation et/ou la distribution de la machine en
                    question qui presentait un danger deraisonnable pour Jes utilisateurs finaux,
                    y compris M. Fuentes ;
               c. La fabrication, la conception, la vente, la fourniture, la publicite, la
                    commercialisation, !'installation et/ou la distribution de la machine en
                    question n' etait pas raisonnablement adaptee, appropriee ou sans danger pour
                    sa machine prevue et le but represente. ;
               d. La fabrication, la conception, la vente, la fourniture, la publicite, la
                    commercialisation, !'installation et/ou la distribution de la machine en
                    question depourvue des fonctionnalites de securite hon marche et necessaires
                    pour proteger Jes utilisateurs finaux, y compris M. Fuentes;
               e. La fabrication, la conception, la vente, la fourniture, la publicite, la
                    commercialisation, !'installation et/ou' la distribution de la machine en
                    question depourvue des avertissements necessaires, appropries et/ou adequats


               f.   La fabrication, la conception, la vente, la fourniture, la publicite, la
                    commercialisation, !'installation et/ou la distribution de la machine en
                    question sans dispositifs de securite simples et rentables ;
           , g. La fabrication, la conception, la vente, la fourniture, la publicite, la
                    commercialisation, !'installation et/ou la distributi(Jn de la machine en
                    question qui, si elles etaient utilisees correctement, causeraient un prejudice
                    grave aux utilisateurs finaux,   y compris a M. Fuentes ;
               h. La fabrication, la conception, la vente, la fourniture, la publicite, la
                    commercialisation, !'installation et/ou la distribution de la machine en
                    question permettant d'acceder directement aux points dangereux de
                    pincement, d'ecrasement et d'autres points dangereux formes dans le pomt
                    d'operation;




22003340v. l                                         4
    Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 17 of 25



                 i.   La fabrication, la conception, la vente, la foumiture, la publicite, la
                      commercialisation, l 'installation et/ou la distribution de la machine en
                      question avec des ouvertures excessives exposant inutilement les utilisateurs
                      finaux au point de dangers de fonctionnement ;
                 j. La fabrication, la conception, la vente, la foumiture, la publicite, la
                      commercialisation, !'installation et/ou la distribution de la machine en
                      question qui n'a pas reuSSI   a incorporer des gardes OU des sauvegardes pour
                      proteger efficacement les utilisateurs _finaux prevus, tels que M. Fuentes,
                      contre les pincements, ecrasements et autres risques dangereux accessibles ;
                 k. La fabrication, la conception, la vente, la foumiture, la publicite, la
                      commercialisation, !'installation et/ou la distribution de la machine en
                      question qui n'a pas incorpore de protecteurs de point de fonctionnement ou
                      de dispositifs de securite adequats pour empecher les travailleurs d'atteindre
                      des composants dangereux de la machine toumante ;
                 I.   La fabrication, la conception, la vente, la foumiture, la publicite, la
                      commercialisation, !'installation et/ou la distribution de la machine en
                      question qui manquait d'avertissements adequats et de points de danger
                      operationnels accessibles ;
                 m. La fabrication, la conception, la vente, la foum1ture, la publicite, la
                      commercialisation, l'installation et/ou la distribution de la machine en
                      question qui manquait de dispositifs d'arret d'urgence adequat et accessible ;
                 n. Les actions de la defenderesse constituaient une violation des articles
                      applicables du Restatement (second) of Torts,    a savoir les paragraphes 402
                      (a) et §323.

18. APi2M avait egalement le devoir d'avertir Jes utilisateurs finaux prevus, tels que M.
Fuentes, des conditions dangereuses et defectueuses de la machine en question vendue,
inspecte~,       assemblee, installee, distribuee, etc. corn;u, et/ou foumie   a l'employeur du M.
Fuentes,    .a   savoir cette machine en question ne disposait pas des dispositifs de securite
adequats 1et a ete corn;:ue dans un environnement peu sur.




22003340v   I                                         5
     Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 18 of 25



19 APi2M a manque ason devoir en omettant d'avertir M. Fuentes de l'etat dangereux de la
machine en question
20 La conception et l'etat defectueux de machine. en question, ainsi que l'echec du
Defenderesse APi2M aprevenir, etaient la cause du changement de vie araison des blessures
et des degats que M. Fuentes subi.
21 Plus precisement, M. Fuentes a subi de graves brfilures         a la main droite, necessitant
!'amputation de plusieurs doigts, ainsi que d'autres lesions, y compris des lesions nerveuses
permanentes.
PAR CO.'.'JSEQUE.'.'JT, le demandeur reclame            a la   defenderesse APi2M une somme
supeneure asoixante-quinze mille dollars (75 000 $).


                       ACCUSATION CRI'.\'11'.\JELLE II - NEGLIGE'.\JCE
22. Par la presente, le demandeur incorpore pleinement les paragraphes precedents comme
s'ils etaient exposes alongueur.
23. Avant le 28 mars 2018, la defenderesse APi2M savait ou aurait du savoir que la machine
en question etait risquee, defectueuse et excessivement dangereuse pour M. Fuentes parce
que la machine en question manquait des fonctions de securite requises et adequates, y
compris, 1IDais sans s'y limiter, des protections adequates autour des pieces toumantes, des
dispositi~s de verrouillage, des composants d'arret d'urgence accessibles, des capteurs de

corps etrangers et de lumiere et un fonctionnalite.
24. Dffenderesse APi2M a con9u, fabrique, vendu, distribue, assemble, installe et forme de
maniere negligente et imprudente ses utilisateurs afin qu'ils puissent utiliser la machine
defectueuse en question       a Easton,   en Pennsylvanie, et que les blessures et les dommages
subis par M. Fuentes ont ete causes :
                 a. En permettant un acces direct aux points de pincement et d'ecrasement
                    dangereux formes dans le point d'operation ;




22003340v   ii                                     6
     Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 19 of 25



                b. Par omission de foumir une protection adequate pour empecher un acces direct
                     aux points de pincement et d'ecrasement dangereux formes dans le point
                     d'operation de la machine en question ;
                c. En creant des ouvertures excessives qui exposent inutilement les travailleurs
                     aux dangers des points d' operation ;
                d. Pour avoir omis d'integrer des protections ou des gardes adequates pour
                     proteger efficacement les travailleurs des points de pincement et de
                     compression accessibles lors du nettoyage de la machine en question ;
                e. Pour ne pas incorporer de protecteurs de point de fonctionnement ou de
                     dispositifs de securite adequats empechant les travailleurs d'atteindre les
                     composants dangereux de la machine toumante ;
                f.   Pour avoir omis de foumir des avertissements adequats sur les dangers lies aux
                     points d'acces ;
                g. De ne pas entrainer correctement les utihsateurs finaux    a nettoyer et a utiliser
                     la machine en question ;
                h. Par omission d'avertir les utilisateurs finaux du risque de blessures graves du
                     aux points de pincement et d'ecrasement accessibles et non proteges ;
                i.   De ne pas avoir conseille aux utilisateurs finaux comment acceder en toute
                     securite au point de fonctionnement pour un nettoyage correct de la machine
                     en question ;
                j. Dene pas prevoir de dispositifs de verrouillage ou de protection de capteur
                     fonctionnant correctement pour empecher les tambours rotatifs de la machine
                     sujet de toumer lorsque les mains du travailleur se trouvent a proximite des
                     points de pincement lors du nettoyage de la machine en question;
                k. Pour avoir omis de reconnaitre les dangers previsibles associes    al'absence de
                     protecteurs, de verrouillages, d'arrets d'urgence et de capteurs de corps
                     etrangers sur la machine en question ;
                I.   D'omettre d'equiper la machine en question avec des protections, des
                     verrouillages, des arrets d'urgence et des capteurs de corps etrangers adequats,
                     ainsi que des capacites de centre-rotation ;
                m. D'avoir omis d'effectuer des inspections de securite adequates sur la mac      ... - ....
                                                                                            .. ·°(:/t.RTlt:/··.
                   en question ;
                                                                                              :
                                                                                                  :'            ~
                                                                                                                1't:~ <;
                                                                                                                                ~<'.> ....•
                                                                                                                   ~ P~n1sn
                                                                                             :
                                                                                             •

                                                                                              ·-~:
                                                                                                                v0::;;~~
                                                                                                                                          :
                                                                                                                                              .
2200 3340v> l                                       7                                            ..     ..,).              ..             :
                                                                                                      .. .p-1               ~         :
                                                                                                              .
                                                                                                       ··-. .'vsLAi\o... ··
..   Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 20 of 25




          n. D'avoir omis d'elaborer, de publier et d'appliquer des procedures pour une
              utilisation et un nettoyage en toute secudte de la machine en question ;
          o. D'avoir omis de fournir des avertissements, instructions et etiquettes
             appropries et adequats avertissant des dangers lies au fonctionnement et au
             nettoyage de la machine en question ;
          p. De ne pas avoir veille a ce que les avertissements ou les etiquettes sur la
             machine en question soient clairement affiches et visibles a tout moment ;
          q. Pour avoir omis de s'assurer que la machine en question etait equipee d'un
             systeme d'arret d'urgence accessible ;
          r. Pour ne pas avoir veille ace que la machine en question soit equipee d'un arret
             d'urgence a un emplacement necessaire et accessible par rapport a l'utilisateur,
             au nettoyage/a l'entretien de la machine en question ;
          s. D'avoir omis de concevoir et d'equiper la machine en question de capteurs de
             corps etrangers fiables et sans defaut pour detecter la presence d'un corps
             etranger dans une piece en mouvement et arreter la machine en question;
          t. De ne pas doter la machine en question de la possibilite de faire toumer en sens
             inverse les tambours de crepe de la machine en question afin de liberer un
             objet ou une partie du corps etranger loge de maniere previsible dans la
             machine.
          u. Defaut de s'assurer que les procedures appropriees ont ete utilisees lors du
             nettoyage de la machine en question ;
          v. Defaut d'installer et/ou de s'assurer que des protections integrales non
             amovibles etaient sur la machine en question ;




                                             8
       Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 21 of 25



               w. Les actions de la defenderesse etaient une violation des articles applicables du
                  Restatement §323; La negligence comme matiere de Loi.
25. Tous les elements susmentionnes qu'une personne raisonnable aurait connus ou aurait
du exercer dans le cadre de mesures de prudence raisonnables auraient du entrainer un risque
deraisonnable de prejudice pour le public, et plus particulierement pour M. Fuentes.
26. Avant le 28 mars 2018, APi2M savait ou aurait du savoir que le fait de ne pas corriger
Jes conditions dangereuses qui existaient      a l'interieur de la machine en question que M.
Fuentes nettoyait causerait des blessures.
27. Avant le 28 mars 2018, APi2M n' avait pas corrige les conditions dangereuses de la
machine en question qui auraient pu eviter Jes blessures de M. Fuentes.
28. Avant le 28 mars 2018, APi2M avait expose par negligence etlou par negligence M.
          a                                a
Fuentes des risques deraisonnables et des conditions invisibles et dangereuses, ce qui lui
avait valu de subir des blessures graves, permanentes et pouvant changer sa vie, comme
decrit dans la presente.
29. Seulement acause des actes et des omissions d' APi2M, M. Fuentes a subi des blessures
graves. defigurantes et permanentes au corps et aux extremites, notamment des os, des
muscles, des ligaments, des tendons, des nerfs, des terminaisons nerveuses, des tissus mous,
etc.
30. Plus precisement, M. Fuentes a subi de graves brulures        a la main droite, necessitant
!'amputation de plusieurs doigts, ainsi que d'autres blessures, y compris des lesions
nerveuses, dont M. Fuentes ou tous ont declare qu'ils etaient ou pourraient etre permanents.
31. En raison des actes et des omissions d' APi2M, M. Fuentes a contmue           a souffrir de
douleurs et de souffrances tant physiques que psychologiques, ainsi que d'handicap
connexes, et continuera de souffrir de fac;on permanente ou pour une duree indeterminee.




2200334011 I                                     9
    Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 22 of 25



32. En raison des actes et des omissions d'APi2M, M. Fuentes a perdu ses habitudes, ses
joies, ses loisirs et ses occupations habituelles et quotidiennes et contmuera   a en souffrir
ainsi de fa<;:on permanente ou pour une duree indeterminee.
33. En raison des actes et des omissions de l' APi2M, M. Fuentes a subi de graves pertes de
gains et une diminution de sa capacite de gain, et continuera de le faire de fa9on permanente
ou pour une duree indeterminee.
34. Dans le but de se soigner des blessures causees par les actes et omissions de APi2M, M.
Fuentes a ete oblige de depenser diverses sommes d'argent en medicaments, appareils et
traitements medicaux, et continuera d'y etre oblige de maniere permanente ou pour un temps
indefini idans le futur.
PAR CO~SEQL'E~T, le demandeur reclame             a la defenderesse une somme superieure a
75 000,00 $.
                                                              WHITE AND WILLIAMS LLP


                                                  PAR:

                                                                  Robert M. Caplan, Maitre
                                                                    Brett N. Tishler, Maitre
                                                                   Brian T. Gelnett, Maitre
                                                              1650 Market Street, Suite 1800
                                                                    Philadelphia, PA 19103
                                                               T: 215-864-7012/687917483
                                                           caplanr@whiteandwilliams.com
                                                          tishlerb@whiteandwilliams.com
                                                          gelnettb@whiteandwilliams.com

                                                           KNAFO LAW OFFICES, LLC



                                                                Kristin M. Harvey, Maitre
                                                                      2740 Nazareth Road
                                                                        Easton, PA 18045
                                                                         T: 610-253-5555
                                                                     kharvey@knafo.com
                                                  Procureurs du demandeur, Kenny Fuentes




22003 340'v 1                                10
                                                                        0~,~'~Ml~~::',,:~~~~ I
:·,::,::,:"'"om'' <£:m~?.ood OO~o~,'.~'.;,;~~!~oo~!'fi~o~~ '~"'of pl~m~ m
                                       Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 23 of 25


 provided by loca; r"les of court This form, approved by the Judicia: Conference of the l:mted States m September I 974,                                                                        •S   reqmred for t.'1e use of the Clerk of Court for the
 purpose of m1l!atmg the c1vd docket sheet (SFE INSTRUCI10NS o.v NhXT PAGE Of THIS FORM1

 I. (a) PLAINTIFFS                                                                                                                                    DEFENDANTS
 Kenny Fuentes.                                                                                                                                     AP12M
 501 Sioux Street                                                                                                                                    00 Rue Alain Colas
 Bethlehem. PA 18015                                                                                                                                  I Portuaire - 29200 Brest, France
       (b) County of Residence of F1rst Listed Pla,nt1ff
                                                                                                                                                                                             f/N U 5 PLAJNT1f f ('
                                                                                                                                                      NOT'E          IN LA1'D CONDE'vl'<AIION CASES.
                                                                                                                                                                     Tiff. TRACT Of LAND !NVOL VE D

   ( C) Attorneys (f.,rm Name Address and Tetephon                                 Number)                                                             Attorneys (If Known)
 Robert Caplan. Esq . Bnan Gelnett. Esq
 White and Williams. 1650 Market Street.
 215-864-7012, 215-864-7483

 II. BASIS OF JURISDICTION (Place an x                                                 inOneBoxOntyJ                                                                                       INCIP AL PARTIES (Place an                    "X m One Box for P1am1iff
                                                                                                                                                (}or D1ver<lty Cases 0                                                           and One Box for Defendant)
0 I        L S Government                             n    3      rederal Question                                                                                                                                                              PTF       DEF
              PlamtJff                                              (US <;overnmenT Not a Party;                                         Citizen of This State                                               :ncorporated or Pnnc1pal Place       n 4 CJ 4
                                                                                                                                                                                                               of Basmess In Tlus State

::1 2      L S Government                                          ivers1ty                                                              Citizen of Another State                                            Incorporated and Pnncipal Place                  n    5   0 5
             Defendant                                              (fnd1cate ( mzenshtp of Parties m Item Ill)                                                                                                 of Business In Another State

                                                                                                                                                                                                             Fore1gn Nation                                   (J   6   CJ 6

 IV.       ~ATLRE               OF SUIT (Place an ·x                     in   one Bx     Or,,,,                                                                                                      .ick here for Nature of Suit Code Descn t10ns
                CONTRACT                                                                TORTS                                                FORFEI'I:URE/PENALTY.                                   BANKRUPTCY                                   OTHER STATUTES
 ::1   l I 0 :osuranc..e                   PERSONAL INJl; Y                                         'RSONAL INJL'RY                      CJ 625 Dn.g Related Seizure                      0 422 Appeal 28 l'SC 158                       CJ 375 False Cla1ms Act
 ::1   :20 Manne                       ::13IOA1rplane                                         ~ 65PersonallnJury ·                               ofProperty2ILSC881                       ::1413W1thdrawal                               CJ 376Qu1Tam(l!LSC
 ::1   ; JO M1aer A<t                  ::J 315 Airplane Product                                       Product Liab1'.1ty                 ::1 690 Other                                           28 USC 15"                                        3729(a)J
 ::1   l 40 Negotiabk lnotnunent                 C.1ab.hty                                       367 Health Carel                                                                                                                        0 400 State Reapportionment
 ::1   150 Recovery of Overpayment ::J 320 Assault. Libel &                                          Phannaceut1cal                                                                  t---,P"'R""o=pE"'R=T"'Y""R"'T"'G"'H""T"'S...--t O         410 An!ltrust
            & r.nforcement of Judgment           Slander                                             Personal illJUI)                                                                  0 820 Copynghts                                   0     430 Banks and Banking
 ::1   151 Medicare Act                CJ 330 Federal Employers                                      Product L1ab1hty                                                                  0 830 Patent                                     0      4 50 Commerce
 ::1   152 Recovery of Defau;ted                 L.1ab1hty                                    0 368 Asbestos Personal                                                                  CJ 835 Patent· Abbreviated                       ::1    460 Depor'anon
            5 tudenr Loans             ::1 340 'vlanne                                                rnJUI) Product                                                                             New Drug Appltca!lon                    CJ    4 70 Racketeer Influenced and
            (E..x': udes Veterans)     ::1 34 5 Manne Product                                         L1ab1hty                                                                         ::1 840 Trademark                                            Corrupt Orgamz.at10ns
 ::1   I 53 Recovery of Overpayment              L1ab1hty                                       PERSONAL PROPERT'\'                             ,___ _ _ _L_A_B=O=R~--~t-'.'.'.0-s_o_c             rA_t_,S=E=C~lJ-R~IT~Y-~_, CJ
                                                                                                                                                                                                ....                                           480 Consumer Crecht
            of Veteran ·s Benefits     CJ 350 Motor Vetucle                                   0 370 Other Fraud                                   ::1 710 Fatr Labor Standards         ::1 861HIA(l395ft)                               0      485 Telephone Consumer
 0     160 Stockholders Suits          CJ 155 'vl.otor Vehicle                                0 371 Truth m r..end.ng                                       Act                        CJ 862 Black Lung(923)                                       Protection Act
 (J    I 90 Other Contract                      Product L1ab1hty                              CJ 380 Other Personal                               CJ 720 Labor/Management              0 863 DIWC:DIWW <405(g))                          CJ    490 Cable/Sat TV
 ::1   195 Contra.t Produd L•ab1hty    0 360 Other Personal                                          Property Damage                                        Relallons                  ::1 864 SS '.D Title XVI                         CJ     850 Secunt1es/Commodi1Ies/
 ::1   196 Franchise                            ln;ury                                        0 385 Property Damage                               0 740 Radway Labor Act               ::1 865 RSI (405(g)J                                         Exchange
                                       ::1 362 Personal '.nJury ·                                    Product Liab1bty                             ::1 75 I Fannly and Mechcal                                                           CJ     890 Other Statutory Actions
                                               Mechcal Mal actlce                                                                                           Leave Act                                                                   CJ     891 Agncu;tural Acts
'----"R"'E"'A""L""P"'R"'O=P=E"'R"'T-'Y•.---11---"C"'J'-'V-'J:.:L"'Rl=G"°H"'T"'S'----+-""'P"'R~l"'S"'O"'N'-'E""R"'"'"P"'E'"'f,;,,ITo.:I~O""N""S'-I CJ 790 Other Labor I .11tgat10n l--l'"'E"'D"'E"'RA"'""""'L""T="A""X=s"'U"'JT"'S"'.--1 ::1    891 E:nvtronroental Matters
 CJ 210 Land Condernnat10n                             CJ 440 Other CIVIi Rights                         Habeas Corpus.                           ::1 79; Fmployee Retirement          CJ 870 Taxes (l: S Plaintiff                     CJ     895 Freedom oflnfonnallon
 0 220 Foreclos.1re                                    0 441 Voting                                 ::1 46 3 Aiten Oetamee                                 Income Secunty Act                     or Defendant)                                      Act
 0 230 Rent : ..ease & [Jec!lnent                      0 442 F mployment                            ::1 SiO Motmns to Vacate                                                           0 871 :RS Thtrd Party                            CJ     896 Arb1tratJon
 ::1 240 Tarts to ~.and                                ::1 44 3 Hollsmgt                                       Sentence                                                                           26 l 'SC 7609                         '.1    899 Adm1mstrat1ve Procedure
 ::1 24 5 Tart Product L1ab1hty                                  Accommodallons                     0 5 JO General                                                                                                                                  Act/ReV1ew or Appeal of
 ::1 290 A:; Other Real Property                       CJ 44 S Amer wlD1sabiht1es · ::1 S3S Death Penalty                                                   IMMIGRATION                                                                             Agency Dec1s1on
                                                                 Employment                              Other.                                   ::1 462 Naturahz.at10n App1Icat10n                                                    :::J   950 Conslltutlonahty of
                                                       0 446 Amer w,D1sab1!1ties · ::1 S40 Mandamus & Ot'ier                                      ::1 46S Other lrmrugrauon                                                                         State Statutes
                                                                 Ottier                             ::1 S50 Civ•I Rights                                   Actions
                                                       CJ 448 E..docanon                            CJ SSS Pnson CondJtlOn
                                                                                                    ::1 S60 Civi! Detamee -
                                                                                                               Conditions of
                                                                                                               Confinement

            RIGl'.'J       (Placean 'X 1110neBoxUn/y)
             ngina'                ::1 2 Removed from                           ::1 3       Remanded from                       ::1 4 Reinstated or                ::1 5 Transferred from                    ::1 6 Multidistnct                      0 8 Mult1d1stnct
             roceeding                   State Court                                        Appellate Court                           Reopened                           Another District                          L1t1gat10n -                            L1t1gat1on ·
                                                                                                                                                                            (specify)                              Transfer                                Direct File
                                                          9if er~:2 ~11~~~tute under which you are fihng (Do not cite jurisdictional statutes unless diversity)
       • CAlJSE OF ACTIQ'.'J 1-B-r-,e-f-de-s-cr-1p_tt_o_n_of_c_a-us-e------------------------------------
                                                           Defendant designed. manufactured, and installed a defective product causing Plaintiffs                                                                                    1

VII. REQLESTED IN                                         :::J    cm.CK IF THIS IS A CLASS ACTIO'\I                                          DEMAND$                                                    CHECK YES only 1                                   complaint
            COMPLAl~T:                                            l.:"<DIR RlJLF 23, f R c, P                                                    >$75,000 00                                            Jt:RY DEMAND:                                        nNo
VIII. RELATED CASit(S)
                                                                 (See ms1ruc uons1
             IFA~Y                                                                                                                                                                           DOCKET 1'<1.:MBER
DAH
8/15119
FOR OFFICE LSE O'liLY

       RFCEIPT #                                                                                        APPL YING lfP                                                   Jt.:DGE                                        MAG Jt.:DGE
                               Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 24 of 25
                   L....                                                                                                                        /'Cl_ ~'/_ ~ oyo
_,,., .            . :>                                            UMTED STATES DISTRICT cot:RT           /.
                                                             FOR THE EASTER"l DISTRICT OF PE!'iNSYLVANIA __) ..                                   7 cf . 'JO~ I
  t::
  Y                                                                              DESIGNATION FORM
                           (to be used '/Jy counsel or prose platntiflto indicate the category of the case/or the purpose of assignment to the appropriate calendar)

    ActdressofPiamtiff _ _ _                 501 Sioux Street Bethlehem, PA 18015
    Address of Defendant: 600 Ri.ieAfaln Colas, ZI Portuaire 2~r200 Brest-.-F-ra_n_c_e _

    Place of Accident, Incident or Transaction            Easton, Pennsylvania

    RELATED CASE, IF ANY:

    Case "lumber                                                       Judge __                                                     Date Termmated

    C1vtl cases are deemed related when Yes 1s answered to any of the followmg ques,.,·....,...__,,

     I     ls this case reted to property mcluded in an earher numbered suit pendmg or withm one year                                  YesD                   NoD
           prevwusly terf mated act10n m this court?

    2      Does this case mvolvt) the same issue of fact or grow out of the same transaction as a prior suit                           YesD                   NoD
           pending or w1thm one! year previously termmated action in this court?

    3      Does this case involve the vahdity or infrmgement of a patent already in suit or any earher                                 YesO                   NoD
           numbered case pendmg or within one year previously termmated action ofth1s court?

    4      ls this case a second or successive habeas corpus, social secu tty appeal, or pro se ClYll rights                           YesD                   NoD
           case filed by the same md1vidual?

    I certify that, to my knowlt)dge, the w1thm case                                   related to any case now pending oqvithm one year previously terminated action m
    this court except as noted !l'bove

    DATE               x/v/L1-----                                                                                                   _5'1_1 )-6
                                                                                                                                                  Attorney ID # (if appltcable)


    CIVIL: (Place a..,: in one cati:gory only)

    A.            Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases·


    B
    03
      ~
                  Indemmty Contract, Manne Contract, and All Other Contracts
                  FELA
                  Jones Act-Personal Injury
                                                                                                         I
                                                                                                         2
                                                                                                         3
                                                                                                            Insurance Contract and Other Contracts
                                                                                                            Airplane Personal Injury
                                                                                                            Assault, Defamation
    D      4      Antitrust                                                                             4   Manne Personal Injury

   a
   D
     ~
           7
                  Patent
                  Labor-Managem~nt Relations
                  Civtl Rights
                                                                                                        5 . Motor Vehicle Personal Injury
                                                                                                        6 Other Personal Injury (Please specify)
                                                                                                        7   Products Liabthty
                                                                                                                                                 p d
                                                                                                                                                   ro UC
                                                                                                                                                                       t L" bTt
                                                                                                                                                                            18 I I   Y
   D       8.     Habeas Corpus                                                                         8. Products Liabihty - Asbestos

   aio
   D       II
                  Secunttes Act(s) Cases
                  Social Secunty Review Cases
                  All other Federal Question Cases
                                                                                                        9. All other Diversity Cases
                                                                                                              (Please specify) _       __ _ _ _

                  (Please specifJ,j _ _ __



                                                                                    ARBITRATION CERTIFICATION
                                                         (The effect of this certtficat1011 ts to remove the case from eligtb11Ity for arb11ration)

    I,           ----~~fl~-- _______,counsel of record or prose plamttff. do hereby certify
                  P rsuant to Local Civil Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this civil action case
                  e eed the sum <)f $150,000 00 exclusive of interest and costs

                                                                                                                                                           AUG 23 2019
    oArr _ _               ef'rrL 1                                                                                                            rlf1 J--l. - - - - -
                                   I                                                                                                              Attorney ID # (if appltcabte;

    NOTE A tna: de novo        w:: b¢ a tnal by ;ury only if there has been cornp;1ance "'th F RC P     38

    C1> 609 t!/2018)
          Case 5:19-cv-03889-EGS Document 1 Filed 08/23/19 Page 25 of 25



                                IN THE CNITED STATES DISTRICT COURT
                             FOR THE EASTER~ DISTRICT OF PEN~SYL VANIA


 Kenny Fuentes
                                                                                 CMLACTION
                              v.
AP12M


     In accordance with the Civil Justice Expense and De y Reduction Plan of this court, counsel for
     plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
     filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
     side of this form.) In the event that a defendant does not agree with the plamtiff regarding said
     designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
     the plaintiff and all other parties, a Case Management Track Designation Form specif)1ng the track
     to which that defendant believes the case should be assigned.

     SELECT        O~E     OF THE   FOLLOWI~G    CASE MA..~AGEMENT TRACKS:

     (a) Habeas Corpus-· Cases brought under 28 U.S.C. § 2241 through§ 2255.                              ( )
     (b) Social Security - Cases requesting review of a decision of the Secretary of Health
         and Human Services denying plaintiff Social Security Benefits.                                   ( )
     (c) Arbitration- Cases required to be designated for arbitration under Local Civil Rule 53.2.        ( )
     (d) Asbestos - Cases involving claims for personal injury or property damage from
         exposure to asbestos.                                                                            ( )
     (e) Special Management- Cases that do not fall into tracks (a) through (d) that are
         commonly referred to as complex and that need special or intense management by
         the court. (See reverse side of this form for a detailed explanation of special
         management cases.)

     (f) Standard Management - Cases that do not fall into ~y one of the other tracks.


                                                                          Kenny Fuentes
     Date'             I                                                     Attorney for
    215-864-7012                        215-789-7695                       caplanr@whlteandw1lliams com


    Telephone                            FAX Number                          E-Mail Address


    (Civ. 660) 10/02




                                                                                            AUG 23 2019
